United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3162
                                   ___________

Larry Coffman,                          *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Alan Blake,                             *
                                        * [UNPUBLISHED]
              Appellee.                 *
                                   ___________

                              Submitted: June 25, 2007
                                 Filed: June 28, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Coffman appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Coffman has provided no basis for reversal, and we
find none upon careful review of the record. Accordingly, we affirm. See 8th Cir. R.
47B.

                          ______________________________



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.